Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147515(84)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  _________________________________________                                                                           Justices


                                                                    SC: 147515
  In re COH, ERH, JRG, KBH, Minors.                                 COA: 309161
                                                                    Muskegon CC Family Division:
                                                                    08-036989-NA

  _________________________________________/

        On order of the Court, the motion for transcription of additional hearings and for a
  two-week extension of the timeline is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 8, 2013
         s1105
                                                                               Clerk